Case 5:16-cv-00523-JKP-RBF Document 71-16 Filed 06/04/20 Page 1 of 2




                    Exhibit P
              Case 5:16-cv-00523-JKP-RBF Document 71-16 Filed 06/04/20 Page 2 of 2




From:                              Daniel Montes <plantoperationsdirector@gmail.com>
Sent:                              Saturday, February 20, 2016 1:06 PM
To:                                Ronald Shaw; Elvira Ximenes; jximenes@jxminc.com; glennareedcpa@satx.rr.com
Subject:                           Jury Trial
Attachments:                       IMAG2111.jpg


Shaw,

Attached is a photo of what copies I have. I'm not permitted to disclose the name of Grandma's atty. If you notice it's
not my font, I did not draft them and we did not file them pro se. This gives you an idea of where we are headed. Tell
my dumbass aunt Elvira that she has a date on the stand before a jury. If you oppose then we can go intestate, no
problem.

Now, how much time does Elvira need to prepare for jury trial? I would like for the jury trial to be set as soon as
possible, not next year, not in six month, but like next month. I want the jury to decide the material fact issues in this
probate case. You don't need to depose anymore people for your clients defense. Your tactic does not intimidate
us. Bottomline, GRANDMA is the winner. Also, since Elvira failed to settle that she and her partners Jose and Mirthala
will get NOTHING plus owe $150k. We will go after their assets and estates. You, Elvira, Jose and Mirthala should
believe me by now.

I will send you complete filed copies of everything on Monday as a courtesy.

Don''t bother discussing settlement with Grandma's counsel, Elvira won't agree to our minimum terms anyway, ALL for
Grandma now, mom in charge of Grandma and estate assets, split equally x6 after Grandma passes away. We will
entertain no other version.

Tell and show each of your clients of this email, bc I'm speaking to each of those rat bastard niggers.

Thank you,

Daniel Montes
Grandson of Juana
469-765-5427
plantoperationsdirector@gmail.com




                                                             55
